Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 5, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  128382                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  BOARD OF TRUSTEES OF THE CITY                                                                        Robert P. Young, Jr.
  OF FLINT RETIREMENT SYSTEM,                                                                          Stephen J. Markman,
                                                                                                                      Justices
            Plaintiff-Appellant,
  v                                                                 SC: 128382
                                                                    COA: 250273
                                                                    Genesee CC: 01-071712-CZ
  CITY OF FLINT,
             Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 24, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 5, 2005                    _________________________________________
           s1128                                                               Clerk